Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 6-8, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, and 12 of copending Application No. 16/647,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed methods are deemed to be obvious in view of the copending claim set drawn to compositions comprising polyisocyanate, solvent, the claimed silyl ester, phenolic components, and Lewis acids, wherein the silyl ester of the respective claim sets are used in overlapping amounts.  The instantly claimed method merely requires mixing the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5-9, 12, 14, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-26962 A in view of WO 2013/060809 A2.
	JP 2004-26962 disclose polyisocyanate mixtures, suitable for producing coatings through reaction with polyols and having improved storage stability, comprising polyisocyanates, solvent, and silyl phosphate ester.  The polyisocyanates may be derived from (cyclo)aliphatic diisocyanates; contain such groups as isocyanurate 
7.	Though the primary reference discloses within paragraph [0022] of the translation that the invention improves storage stability by suppressing reaction with active hydrogen compounds, such as moisture, the reference fails to specifically refer to the reduction of flocculation and/or precipitation.  Still, the presence and reaction of water within polyisocyanate compositions was known to cause these storage stability problems.  This is supported by the teachings within WO 2013/060809 (see for example the text at the bottom of the first translated description page and disclosures pertaining to the presence and removal of water throughout the secondary reference). Accordingly, in order to prevent such problems, the position is taken that it would have been obvious to practice the method of the primary reference, which teaches the control/removal of water from solvent-containing polyisocyanate compositions.  Given the aforementioned teachings, the skilled artisan would have reasonably expected the compositions of the primary reference to display less flocculation and precipitation.  Furthermore, WO 2013/060809 discloses within pages 65 and 66 of the translation, the use of phosphonites and phosphonates to promote stability within polyisocyanates.  Accordingly, the position is taken that it would have been obvious to incorporate these components for their recognized stabilizing functions within the polyisocyanate composition of the primary reference.
s 10, 11, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-26962 A in view of WO 2013/060809 A2 and further in view of WO 2005/089085 A2.
	JP 2004-26962 disclose polyisocyanate mixtures, suitable for producing coatings through reaction with polyols and having improved storage stability, comprising polyisocyanates, solvent, and silyl phosphate ester.  The polyisocyanates may be derived from (cyclo)aliphatic diisocyanates; contain such groups as isocyanurate groups, biuret groups, and allophanate groups; and have isocyanate contents overlapping the claimed range.  The disclosed silyl phosphate ester corresponds to that claimed and is used in amounts that overlap those claimed.  See paragraphs [0004], [0005], [0008], [0009], [0010], [0019]-[0021], and [0024]-[0027] within the provided translation.
9.	Though the primary reference discloses within paragraph [0022] of the translation that the invention improves storage stability by suppressing reaction with active hydrogen compounds, such as moisture, the reference fails to specifically refer to the reduction of flocculation and/or precipitation.  Still, the presence and reaction of water within polyisocyanate compositions was known to cause these storage stability problems.  This is supported by the teachings within WO 2013//060809 (see for example the text at the bottom of the first translated description page and disclosures pertaining to the presence and removal of water throughout the secondary reference). Accordingly, in order to prevent such problems, the position is taken that it would have been obvious to practice the method of the primary reference, which teaches the control/removal of water from solvent-containing polyisocyanate compositions.  Given 
10.	Regarding the incorporation of the claimed phenolic and catalyst compounds within the polyisocyanate mixture, the position is taken that the incorporation of such compounds within a polyisocyanate-containing hardener (curative) was known at the time of invention, as evidenced by the teachings within page 3, lines 15+ and the additional supporting disclosures within pages 5, 10, and 11 of WO 2005/089085.  Accordingly, the position is taken that it would have been obvious to incorporate these components for their recognized stabilizing and catalytic functions within the polyisocyanate composition of the primary reference.
11.	Applicants’ response has been considered; however, the prior art rejections have been maintained for the following reasons.  Firstly, applicants’ arguments are not commensurate in scope with claims 12-15, because these clams have not been amended in accordance with the arguments.  Secondly, applicants’ arguments fail to appreciate and adequately address the fact that the composition of the primary reference is specifically disclosed to have improved storage stability and the examiner’s rationale concerning flocculation and precipitation.  Applicants’ arguments fail to appreciate what the combined teachings would have suggested to a person having ordinary skill in the art.  Lastly, though applicants have again referred to their series 4 and 5 examples, these examples are not commensurate in scope with the claims, including newly added claims 18-22, in terms of components and component amounts.  It is well established that any showing of unexpected results must be commensurate in scope with the claims.  In re Greenfield, 197 USPQ 227.  A cursory review of the argued . 
13. 	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765